Citation Nr: 0027324
Decision Date: 10/16/00	Archive Date: 12/28/00

DOCKET NO. 97-09 055    DATE OCT 16 2000

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to service connection for stomach ulcers.

2. Entitlement to service connection for hiatal hernia.

3. Entitlement to a compensable evaluation for residuals of
fracture of 5th metatarsal of the right foot.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse, and 2 friends of the veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to January 1977
and from September 1984 to October 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal
from a September 1996 rating decision of the Nashville, Tennessee
Department of Veterans Affairs (VA) Regional Office (RO), which
denied service connection for stomach ulcer and hiatal hernia, and
denied a compensable evaluation for residuals of fracture of 5th
metatarsal of the right foot.

The veteran, his spouse, two of his friends, and his representative
appeared before a hearing officer at a hearing at the RO in March
1997.

Preliminary review of the record does not indicate that the RO
considered referral of the veteran's claim for a compensable
evaluation for his residuals of fracture of 5th metatarsal of the
right foot to the VA Undersecretary for Benefits or the Director,
VA Compensation and Pension Service for the assignment of an
extraschedular rating under 38 C.F.R. 3.321(b)(1) (1999). That
regulation provides that to accord justice in an exceptional case
where the schedular standards are found to be inadequate, the field
station is authorized to refer the case to the Undersecretary for
Benefits or the Director, VA Compensation and Pension Service for
assignment of an extraschedular evaluation commensurate with the
average earning capacity impairment. The governing criteria for
such an award is a finding that the case presents such an
exceptional or unusual disability picture with such related factors
as marked interference with employment or frequent periods of
hospitalization as to render impractical the application of the
regular schedular standards. The United States Court of Appeals for
Veterans Claims (Court) has

- 2 -

held that the Board is precluded by regulation from assigning an
extraschedular rating under 38 C.F.R. 3.321(b)(1) (1999) in the
first instance; however, the Board is not precluded from raising
this question, and in fact is obligated to liberally read all
documents and oral testimony of record and identify all potential
theories of entitlement to a benefit under the law and regulations.
Floyd v. Brown, 9 Vet. App. 88 (1996). The Court has further held
that the Board must address referral under 38 C.F.R. 3.321(b)(1)
only where circumstances are presented which the Director of VA's
Compensation and Pension Service might consider exceptional or
unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Having
reviewed the record with these mandates in mind, the Board finds no
basis for further action on this question. VAOPGCPREC 6-96 (1996).

The Board notes that the RO, in September 1999, issued a statement
of the case following receipt of a notice of disagreement on the
issue of an earlier effective date for the addition of dependent's
to the veteran's disability compensation award. In the September
1999 statement of the case, the RO advised the veteran that if he
did not reply within the specified time period, they would close
his case. The record does not contain a substantive appeal
addressing this issue. Thus, the Board does not have jurisdiction
of this issue. See Machado v. Derwinski, 928 F.2d 389,391 (Fed.
Cir. 1991); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown,
5 Vet. App. 554 (1993).

FINDINGS OF FACT

1. Competent medical evidence of a current diagnosis of stomach
ulcer is not of record.

2. Competent medical evidence of a nexus between the veteran's
diagnosis of hiatal hernia and his active service is not of record.

- 3 -

CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection for a
stomach ulcer is not well grounded. 38 U.S.C.A. 5107 (West 1991).

2. The veteran's claim of entitlement to service connection for a
hiatal hernia is not well grounded. 38 U.S.C.A. 5107 (West 1991).

3. The criteria for a 10 percent evaluation, but no higher, for
residuals of fracture of 5th metatarsal of the right foot have been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.10, 4.20,
4.40, 4.45, 4.59, 4.71a and Diagnostic Code 5284 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524
U.S. 940 (1998), the United States Court of Appeals for the Federal
Circuit (Federal Circuit) held that, under 38 U.S.C. 5107(a), the
VA has a duty to assist only those claimants who have established
well grounded (i.e., plausible) claims. More recently, the United
States Court of Appeals for Veterans Claims (Court) issued a
decision holding that VA cannot assist a claimant in developing a
claim which is not well grounded. Morton v. West, 12 Vet. App. 477
(July 14, 1999), req. for en banc consideration by a judge denied,
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam). Once a
claimant has submitted evidence sufficient to justify a belief by
a fair and impartial individual that a claim is well grounded, the
claimant's initial burden has been met, and VA is obligated under
38 U.S.C. 5107(a) to assist the claimant in developing the facts
pertinent to the claim. Accordingly, the threshold

- 4 -

question that must be resolved in this appeal is whether the
veteran has presented evidence that the claim is well grounded;
that is, that the claim is plausible.

To establish that a claim for service connection is well grounded,
a veteran must demonstrate the incurrence or aggravation of a
disease or injury in service, the existence of a current
disability, and a nexus between the in service injury or disease
and the current disability. See Epps v. Gober, 126 F.3d 1464
(1997). Competent evidence of a current disability; proof as to
incurrence or aggravation of a disease or injury in service, as
provided by either lay or medical evidence, as the situation
dictates is required to provide a nexus between the inservice
injury or disease and the current disability. Cohen v. Brown, 10
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995)
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 38
U.S.C.A. 1131; 38 C.F.R. 3.303 (1999); Layno v. Brown, 6 Vet. App.
465 (1994); Espiritu v. Derwinski, 2 Vet, App. 492 (1992). An
injury during service may be verified by medical or lay witness
statements; however, the presence of a current disability requires
a medical diagnosis; and where an opinion is used to link the
current disorder to a cause during service, a competent opinion of
a medical professional is required. Grottveit v. Brown, 5 Vet. App.
91, 92-93 (1993). Alternatively, the nexus between service and the
current disability can be satisfied by evidence of continuity of
symptomatology and medical or, in certain circumstances, lay
evidence of a nexus between the present disability and the
symptomatology. See Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Symptoms, not treatment, are the essence of any evidence of
continuity of symptomatology. Savage, 10 Vet. App. at 496.
Moreover, a condition "noted during service" does not require any
type of special or written documentation, such as being recorded in
an examination report, either contemporaneous to service or
otherwise, for purposes of showing that the condition was observed
during service or during the presumption period. Id. at 496-97.
However, medical evidence of noting is required to demonstrate a
relationship between the present disability and the demonstrated
continuity of symptomatology unless such relationship is one as to
which a lay person's observation is competent. Id. at 497.

- 5 -

Service connection may be granted for disability arising from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 1991). For the showing of chronic disease
in service, there is required a combination of manifestations
sufficient to identify the disease entity and sufficient
observation to establish chronicity at the time, as distinguished
from merely isolated findings or a diagnosis including the word
"chronic." Service connection may be also granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (1999). Service connection may be
granted for peptic ulcers if manifest to a compensable degree
within 1 year of separation from service, 38 U.S.C.A. 1101, 1110,
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 (1999).
Presumptive periods are not intended to limit service connection to
diseases so diagnosed when the evidence warrants direct service
connection. The presumptive provisions of the statute and VA
regulations implementing them are intended as liberalizations
applicable when the evidence would not warrant service connection
without their aid. 38 C.F.R. 3.303(d) (1999).

The veteran has not alleged that he served in combat and the
evidence of record does not indicate that he served in combat.
Thus, 38 U.S.C.A. 1154(b) (West 1991) is not applicable in this
case.

Service medical records show complaints of stomach pain and burning
and assessments of gastroenteritis, gastritis, abdominal pain of
unknown etiology, rule/out ulcer. An August 1989 endoscopy revealed
normal findings. Prior x-rays of the upper gastrointestinal tract
in service had been negative for stomach ulcers. At his July 1991
separation examination, the veteran complained of stomach problems;
however, an evaluation of the abdomen was normal.

During a June 1993 VA examination, the veteran complained of
abdominal/stomach pains for 15 years, occasional nausea, and a knot
in his epigastric area. The diagnosis was history of irritable
bowel syndrome. (The Board notes that service connection has been
granted for irritable bowel syndrome.) VA medical records

- 6 -

from February 1993 to July 1994, including a hospitalization
discharge summary, show diagnoses of gastroenteritis, gastritis,
and diverticulitis. An August 1994 VA Medical Center (VAMC)
discharge summary indicated that an esophagogastroduodenoscopy
revealed distal esophagitis and hiatal hernia. It was noted that
the veteran had a history of gastritis. The discharge diagnoses
included hiatal hernia.

A March 1996 medical notation showed that the veteran wax seen
complaining of increased reflux and dyspepsia requiring increased
Maalox use despite daily Prilosec use. The impression included
gastroesophageal reflux disease (GERD) with history of erosive
esophagitis and irritable bowel syndrome. At an August 1996 VA
examination, the veteran reported a history of gastroenteritis and
hiatal hernia by endoscopy. He complained of occasional abdominal
pain. The diagnoses included chronic gastroenteritis which may be
secondary to irritable bowel syndrome. VA medical records from
August 1996 to February 1997 show diagnoses of GERD and irritable
bowel syndrome.

At his March 1997 RO hearing, the veteran testified that he began
receiving treatment for his hiatal hernia and stomach ulcers during
service in 1986, but that hiatal hernia was not diagnosed until
August 1994. The veteran further stated that he complained of
nausea and burning stomach during service. The veteran's spouse
testified that the veteran complained of stomach pain and sought
treatment while he was in service. The veteran's friends testified
that they met the veteran after his period of service and that he
often complained of stomach pain and nausea.

At an October 1997 VA examination, the veteran complained of
uncomfortable feeling in his stomach with a history of irritable
bowel syndrome. The diagnoses included irritable bowel syndrome. At
a November 1997 VA examination, the veteran complained of a knot in
his abdomen. The diagnoses included irritable bowel syndrome.

VA medical records from April to February 1999 show complaints of
abdominal pain and nausea with diagnoses of esophagitis, GERD, and
hiatal hernia. An

- 7 -

October 1998 VA endoscopy revealed erosive esophagitis, duodenal
erythema, and normal stomach.

A. Stomach ulcer

The veteran is competent to report that on which he has personal
knowledge, that is what comes to him through his senses. Layno, 6
Vet. App. at 470. However, his assertion that he has stomach ulcers
which began during service is not competent and does not establish
well grounded claim. Chelte v. Brown, 10 Vet. App. 268 (1997). His
statements cannot serve to well ground the claim because the
veteran is not competent to make such an allegation, as such
require competent medical evidence which indicates that the claim
is plausible or possible. Caluza, 7 Vet. App. at 507; see also
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown,
8 Vet. App. 384 (1995); Grottveit, 5 Vet. App. at 93. Here,
although the veteran has claimed that he has stomach ulcers, the
record contains no medical evidence of diagnosis of stomach ulcers
following service. The Court has held that in the absence of proof
of a present disability, there can be no valid claim. Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2
Vet. App. 141, 143-144 (1992). Similarly, in the absence of disease
or injury, a claim is not well grounded. Sanchez-Benitez v. West,
13 Vet. App. 282 (1999). Accordingly, the claim for service
connection for stomach ulcers is denied. 38 U.S.C.A. 5107 (West
1991).

B. Hiatal hernia

Upon review of the record, the Board notes that the veteran's
service medical records show no findings or diagnoses of hiatal
hernia. VA medical records only show a diagnosis of hiatal hernia
in August 1994, approximately 3 years after discharge from service;
they do not provide any competent medical evidence linking the
veteran's hiatal to active service. Moreover, at his March 1997
hearing, the veteran testified that hiatal hernia was first
diagnosed after service.

- 8 -

The veteran is considered competent to report that on which he has
personal knowledge, that is, what comes to him through his senses.
Layno, 5 Vet. App. at 470. However, he cannot meet the burden
imposed by section 5107(a) merely by presenting lay statements as
to the existence of a disorder and a relationship between that
disorder and service because there is no evidence that the veteran
is competent to offer medical opinions. Thus, the veteran's
statement that he experienced similar symptoms to those now
diagnosed as hiatal hernia during service is not competent evidence
providing a link between his gastrointestinal complaints during
service and current hiatal hernia diagnoses. Competent medical
evidence linking the veteran's hiatal hernia to active service is
required. Caluza, 7 Vet. App. at 507; see also Robinette, 8 Vet.
App. at 77; Edenfield, 3 Vet. App. 384; Grottveit, 5 Vet. App. at
93. Here, there is no diagnosis of hiatal hernia during service and
no medical opinion linking the veteran's current diagnoses of
hiatal hernia to his active service. Accordingly, the Board
concludes that the veteran's claim for service connection for
hiatal hernia, is not well grounded and is denied. 38 U.S.C.A. 5107
(West 1991).

II. Increased evaluation

The veteran contends that his service-connected residuals of
fracture of the 5th metatarsal of the right foot are worse than the
current evaluation contemplates. Specifically, he states he
experiences constant pain and occasional swelling in right great
toe and that standing for long periods of time aggravates it.

Initially, the Board finds that the veteran has submitted evidence
which is sufficient to justify a belief that his claim for an
increased evaluation for residuals of fracture of the 5th
metatarsal of the right foot is well grounded. 38 U.S.C.A. 5107(a)
(West 1991). That is, a claim that a disability has become more
severe where the disability was previously service connected and
rated, and the claimant subsequently asserts that a higher
evaluation is justified due to an increase in severity since the
original evaluation. Proscelle v. Derwinski, 2 Vet. App. 629, 632
(1992). The veteran has been recently examined and his medical
records have been obtained. See Schafrath v. Derwinski, 1 Vet. App.
589, 595 (1991). All relevant

- 9 -

facts on this issue have been properly developed and the duty to
assist has been met. 38 U.S.C.A. 5107(a).

Service medical records revealed that the veteran twisted his ankle
during physical training in February 1989. At that time a fracture
of the 5th metatarsal of the right foot was noted. Subsequent
X-rays revealed that it healed nicely. During a June 1993 VA
examination, the veteran complained of pain and swelling his right
foot. The diagnoses included right foot, minimal hallux valgus with
degenerative arthritis in the metatarsophalangeal joint of the
right great toe. In June 1993, the RO established service
connection for residual of fracture of the 5th metatarsal of the
right foot and assigned a noncompensable evaluation under
Diagnostic Code 5284.

Disability evaluations are determined by comparing the veteran's
current symptomatology with the criteria set forth in the Schedule
for Rating Disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
Part 4 (1990).

Under Diagnostic Code 5284 of Schedule For Rating Disabilities,
moderate residuals of a foot injury warrant a 10 percent
evaluation; moderately severe residuals warrant a 20 percent
evaluation; and severe residuals warrant a 30 percent evaluation.
38 C.F.R. 4.71a, Diagnostic Code 5284 (1999). A 10 percent
evaluation is also warranted for a severe unilateral hallux valgus,
if equivalent to amputation of the great toe, or if operated on
with a resection of the metatarsal head. 38 C.F.R. 4.71a,
Diagnostic Code 5280 (1999). Moderate malunion of or non-union of
tarsal or metatarsal bones warrants a 10 percent evaluation. 38
C.F.R. 4.71a, Diagnostic Code 5283.

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in the parts of the system,
to perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective

- 10 -

innervation, or other pathology, or it may be due to pain,
supported by adequate pathology and evidenced by visible behavior
of the claimant undertaking the motion. Weakness is as important as
limitation of motion, and a part which becomes painful on use must
be regarded as seriously disabled. 38 C.F.R. 4.10, 4.40, 4.45
(1998). The Court has held that the RO must analyze the evidence of
pain, weakened movement, excess fatigability, or incoordination and
determine the level of associated functional loss in light of 38
C.F.R. 4.40 (1999), which requires the VA to regard as "seriously
disabled" any part of the musculoskeletal system that becomes
painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, periarticular pathology productive of painful motion
is entitled to a compensable evaluation 38 C.F.R. 4.59 (1999). The
intent of the schedule is to recognize painful motion with joint or
periarticular pathology as productive of disability. It is the
intention to recognize actually painful, unstable, or malaligned
joints, due to healed injury, as entitled to at least the minimum
compensable rating for the joint. Crepitation either in the soft
tissues such as the tendons or ligaments, or crepitation within the
joint structures should be noted carefully as points of contact
which are diseased. Flexion elicits such manifestations. The joints
involved should be tested for pain on both active and passive
motion, in weight bearing and nonweight-bearing and, if possible,
with the range of the opposite undamaged joint.

Where there is a question as to which of two disability evaluations
shall be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating will be assigned. 38
C.F.R. 4.7 (1999).

An October 1995 medical record shows that the veteran was seen
complaining of right foot pain in the dorsum of the foot. On
evaluation, there was no pain with motion of the midfoot or
forefoot. There was no evidence of fracture. The assessment was
foot pain, etiology unclear. VA medical records from April and May
1996 show that the veteran was seen complaining of right foot pain
with loss of sensation and numbness. On evaluation, there was no
swelling, point tenderness,

- 11 -
and intact sensation. The assessments included right foot pain and
non-neurological right foot pain likely secondary to vascular
insufficiency.

During an August 1996 VA examination, the veteran reported a
history of fracturing his right foot during service. He complained
of occasional numbness, occasional swelling, pain, and inability to
stand on the job for more than 4 hours. X-ray of the right foot was
normal. The diagnosis was history of fracture of the right foot.

VA medical records from September 1996 to February 1997 show
complaint of right foot pain with intermittent swelling and
numbness. Evaluation revealed minimal edema and tenderness with
full range of motion of the foot. Assessments included right ankle
strain with unclear etiology of neuraesthesia, possible vascular
insufficiency, and right foot pain. A February 1997 medical record
indicates that the veteran stepped on a nail with his right foot.
The assessment was puncture wound of the right foot.

At his March 1997 hearing, the veteran testified that he has
experienced pain in his right foot since the 5th metatarsal
fracture during service. He stated that he occasionally experienced
swelling and numbness of his right foot and that he has been given
a circulatory stocking to wear. The veteran reported that he cannot
stand for more than 4 hours or walk long distances without pain in
his right foot.

At a January 1998 VA examination, the veteran complained of pain
with weight bearing in the right foot and that it occasionally gave
out on him. On evaluation, there was normal range of motion of the
right foot with ankle dorsiflexion of 10 degrees and ankle plantar
flexion of 45 degrees. An X-ray study revealed normal findings. The
diagnoses included history of fracture of the metatarsal of the
right foot with continued pain and discomfort.

According to 38 C.F.R. 4.59 (1999), the intent of the schedule is
to recognize painful motion with joint or periarticular
pathology as productive of disability. It is

- 12 -

the intention to recognize actually painful, unstable, or
malaligned joints, due to healed injury, as entitled to at least
the minimum compensable rating for the joint.

The Board notes that the veteran has complained of pain and
swelling in the right foot which he attributes to the fracture of
the right fifth (little) toe. While VA medical records and
examinations have reflected such complaints, no residuals of the
fracture have been observed on x-ray evaluation and no associated
limited motion of the toe has been shown. Moreover, some of the
complaints of pain, swelling and numbness of the right foot have
been attributed to non- service connected disorders such as
vascular insufficiency and disability of the great toe.

Nonetheless, the recent VA examination associated some foot
symptoms, namely pain and discomfort, to the metatarsal fracture.
Notwithstanding the minimal objective findings of residuals of the
fracture, the Board finds the evidence to be in relative equipoise
as to whether the service connected foot equates to a moderate foot
injury under Diagnostic Code 5284. With application of the benefit
of the doubt rule, a 10 percent rating for residuals of fracture of
the 5th metatarsal of the right foot is warranted.

(CONTINUED ON NEXT PAGE)

- 13 -

ORDER

Service connection for stomach ulcers is denied. Service connection
for hiatal hernia is denied.

A 10 percent evaluation for residuals of a fracture of the 5th
metatarsal of the right foot is granted, subject to the criteria
that govern the payment of monetary awards.

NANCY I. PHILLIPS
Veterans Law Judge
Board of Veterans' Appeals

- 14 -





